                                         Case 5:17-cv-00220-LHK Document 1176 Filed 01/07/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                            SAN JOSE DIVISION
                                  10

                                  11     FEDERAL TRADE COMMISSION,                             Case No. 17-CV-00220-LHK
                                  12                    Plaintiff,                             ORDER FOR SAMSUNG TO FILE
Northern District of California
 United States District Court




                                                                                               REVISED REDACTED PUBLIC
                                  13             v.                                            VERSIONS OF DOCUMENTS
                                                                                               SOUGHT TO BE SEALED
                                  14     QUALCOMM INCORPORATED,

                                  15                    Defendant.

                                  16

                                  17          On Sunday, January 6, 2019, the Court granted in part and denied in part Samsung’s

                                  18   motion to seal portions of three exhibits containing agreements between Qualcomm and Samsung.

                                  19   ECF No. 1144. On Monday, January 7, 2019, the Court granted in part and denied in part

                                  20   Qualcomm’s motion to seal other portions of the same three exhibits. ECF No. 1174. By

                                  21   Tuesday, January 8, 2019, at 5:00 p.m., Samsung shall file revised redacted public versions of the

                                  22   exhibits consistent with the Court’s sealing rulings.

                                  23   IT IS SO ORDERED.

                                  24   Dated: January 7, 2019

                                  25                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  26                                                    United States District Judge
                                  27
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER FOR SAMSUNG TO FILE REVISED REDACTED PUBLIC VERSIONS OF DOCUMENTS SOUGHT
                                       TO BE SEALED
